           Case 2:21-cr-00043-AB Document 13 Filed 09/10/21 Page 1 of 2 Page ID #:102
                                                                                 FILED
                                                                      CLERK, U.S. DISTRICT COURI


 1                                                                        ~p 102021
 2
                                                                    CEN     DISTRICT OFCALIFGRNI
                                                                    BY                     nFei i
 3
 4
 5


 7
 8
                    IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. 2:21-CR-00043-AB
      UNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                        Plaintiff,
14
15
                        v.                     ~Fed. R. Crim. P. 32.1(a)(6);
                                                8 U.S.C. § 3143(a)(1)]
      EMILIO VARGAS-GALLEGOS,
16
                        Defendant.
17
18
19
20                                            I.
21            On September 10, 2021, Defendant Emilio Vargas-Gallegos ("Defendant")
22   appeared before the Court for initial appearance on the petition and warrant for
23   revocation of supervised release issued in this matter, Case No. 2:21-CR-00413-
24   AB. The Court appointed Adithya Mani of the Federal Public Defenders Office to
25   represent Defendant.
26   ///
27   ///
28   ///
       Case 2:21-cr-00043-AB Document 13 Filed 09/10/21 Page 2 of 2 Page ID #:103



 1                                                   II.
 2         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.
 3   § 3143(a)following Defendant's arrest for alleged violations) of the terms of
 4   Defendant's ❑probation / ~ supervised release, the Court finds that:

 5         A.       ❑   Defendant submitted to the Government's Request for


 7         B.       ~   Defendant has not carried his burden of establishing by clear
 8   and convincing evidence that Defendant will appear for further proceedings as

 9   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
10         • History of warrants and failures to appear;
11         • History of drug use.
12         C.       ~   Defendant has not carried his burden of establishing by clear
13   and convincing evidence that Defendant will not endanger the safety of any other
14   person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based
15   on:
S~         • Nature of instant allegations;
17         • Criminal history;
18         • New convictions while on community supervision;
19         • History of drug use.
20
21                                            III.
22         IT IS THEREFORE ORDERED that Defendant be detained pending further
23   proceedings.
24
25   Dated: September 10, 2021
26
                                                    /s/
27                                             MARIA A. AUDERO
                                           UNITED STATES MAGISTRATE JUDGE
28

                                               2
